Title: To George Washington from William Livingston, 11 April 1778
From: Livingston, William
To: Washington, George



Dear Sir
Princeton [N.J.] 11 April 1778

In Answer to your Excellency’s favour of the 9th with which I am just now honoured; if Moss should be convicted, I will, on account of his having been employed by the military, interpose my offices to procure his pardon, but I am greatly mistaken indeed if he is not one of the most consummate Villains that ever was born, & this moment employed as a Spy for the Enemy—I suspect him particularly to be engaged to watch my Motions, & doubt not he would be the first man to assassinate me, if he had an opportunity. Marselis I believe is honest, & has the same opinion of Moss—I heartily wish he was no farther trusted by our Army except by way of Stratagem; & with a view to obtain full proof of his treachery. His Sister has traded with the Enemy without any view to the Service, but meerly for her private advantage, & spread such a flame of Jealousy among the people as must render this Government contemptible in their Eyes unless she is prosecuted with some degree of Vigour; & she is committed for an offence that admits of no bail—I am with great Esteem your Excellencys most humble Servt

Wil: Livingston

